                       UNITED STATES DISTRICT COURT                       JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SA CV 19-1357-DOC (JDEx)                                 Date: July 24, 2019

Title: C AND H LLC, ET AL v. ALLEN, HAIGHT AND MONAGHAN LLP, ET AL


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                               Not Present
             Courtroom Clerk                             Court Reporter

       ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
             PLAINTIFF:                                DEFENDANT:
              None Present                               None Present



      PROCEEDINGS (IN CHAMBERS): ORDER REMANDING ACTION TO
                                 SUPERIOR COURT, DENYING AS
                                 MOOT DEFENDANTS’ MOTION
                                 TO DISMISS [18], AND DENYING
                                 AS MOOT DEFENDANTS’ MOTION
                                 TO STRIKE [19]

       Before the Court is Defendants Allen, Haight & Monaghan LLP (“AHM”) and
Thomas Monaghan’s (“Monaghan”) (collectively “AHM & Monaghan”) Motion to
Dismiss Case (“MTD”) (Dkt. 18) and Motion to Strike Portions of Plaintiff’s Complaint
(“MTS”) (Dkt. 19). The Court finds this matter appropriate for resolution without oral
argument. Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving papers and
considered the parties’ arguments, the Court REMANDS the action the Superior Court of
the State of California for the County of Orange, DENIES AS MOOT Defendants’
Motion to Dismiss, and DENIES AS MOOT Defendants’ Motion to Strike.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1357-DOC (JDEx)                                         Date: July 24, 2019
                                                                                        Page 2

I.     Background

       A.     Facts

        The following allegations are taken from Plaintiffs C&H Family LLC (“C&H”),
Integra Capital Group, Inc. doing business as Century Business Solutions (“Century”),
Calvin Lim (“Lim”), and Helen Chu’s (“Chu”) Complaint (“Compl.”) (Dkt. 1-1) against
Defendants AHM, Monaghan, Jeffrey M. Verdon (“Verdon”), Jeffrey M. Verdon Law
Group, LLP (“Verdon Law Group”), Lindzey M. Cain (“Cain”), Michael L. Meyer
(“Meyer”), and Indiana Endowment Fund, Inc. Plaintiff Century is an S Corporation
providing credit card processing services, and software for credit card processing. Compl.
¶ 2. Plaintiffs Lim and Chu (collectively “Individual Plaintiffs”) are “shareholder[s],
officer[s] and employee[s]” of Plaintiff Century. Id. ¶¶ 3–4.

       In February 3, 2016, Plaintiffs Century, Lim, and Chu met with Defendant Jeffrey
M. Verdon (“Verdon”) to discuss “comprehensive business planning and legal services.”
Id. ¶ 18. Verdon recommended that Plaintiffs use Defendant Allen, Haight &
Monaghan’s services for tax planning and preparation. Id. The next day, Plaintiffs
entered into an agreement to receive legal and business services from Defendant Verdon
Law Group, paying an initial retainer of $25,000. Id. ¶ 19. On February 19, 2016,
Plaintiffs took Verdon’s advice, and signed an agreement with Defendant AHM for both
Verdon and AHM to conduct a review of Plaintiffs’ tax and accounting records. Id. ¶ 21.

       In December 2016, Defendants Verdon, Lindzey M. Cain (“Cain”), and Thomas
Monaghan (“Monaghan”) met to discuss year-end tax and business planning. Id. ¶ 22.
Verdon, Cain, and Monaghan recommended that Plaintiffs use the tax services of
Defendant Michael L. Meyer (“Meyer”). Id. A few days later, Meyer gave a presentation
regarding his charitable tax plan (“Meyer Tax Plan” or “Tax Plan”). Id. ¶ 23. Meyer,
Verdon, and Monaghan assured Plaintiffs that Meyer’s plan was consistent with tax
regulations and Generally Accepted Accounting Principles. Id.

       Plaintiffs agreed to Meyer’s plan. Id. ¶ 25. Pursuant to the plan, Plaintiffs
transferred five promissory notes to an Indiana LLC which Meyer had previously created.
Id. The notes were read and approved by Defendant Monaghan. Id. Meyer renamed the
LLC to C&H Family LLC, adding Plaintiffs Lim and Chu as members. Id. ¶¶ 24, 27.
Meyer then caused Plaintiffs to donate an interest in C&H to the Indiana Endowment
Fund (“IEF”), a Donor-Advised Fund which he controlled. Id. ¶¶ 24, 27. Finally, Meyer
issued Plaintiffs a Form 8283, which allowed Plaintiffs to deduct the non-cash
contribution of their LLC interest from their taxes. Id. ¶ 24. The value of the contribution
was appraised by IEF. Id.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1357-DOC (JDEx)                                           Date: July 24, 2019
                                                                                          Page 3

        On May 25, 2018, C&H received a third-party subpoena from the Tax Division of
the Department of Justice. Id. ¶ 29. Through this subpoena, Plaintiffs learned that Meyer
was the defendant in a civil case against Meyer filed by the federal government. Id.
Plaintiffs learned that Meyer had been engaged in a tax evasion scheme. Id. ¶ 27.
Pursuant to this scheme, Meyer would create an LLC, and then advise participants to
transfer assets to the LLC. Id. Meyer would then cause scheme participants to transfer an
interest in the LLC to a sham 501(c)(3) non-profit organization. Id. Meyer falsely
“appraised” the transferred interests in a manner inconsistent with their legally
ascertainable value. Id. Finally, Meyer would issue scheme participants a Form 8283,
allowing them to deduct the appraised value of the transferred interest from their taxes.
Id. Plaintiffs state they had no way of knowing that Meyer’s plan was illegal before
learning about the federal case against him. Id. ¶ 30.

       Plaintiffs allege that Meyer recruited participants in the scheme through the use of
Certified Public Accounts like Defendant Monaghan, and local attorneys like Defendant
Verdon, who vouch for the legitimacy of the Meyer Tax Plan. Id. Accordingly, Plaintiffs
brought the instant suit against Defendants for breach of contract, professional
malpractice, negligent misrepresentation, breach of fiduciary duty, constructive fraud,
and unfair competition. Id. ¶¶ 31–83.

       B.     Procedural History

       Plaintiff filed the Complaint in the instant action before the Superior Court of the
State of California, County of Orange on May 24, 2019. Compl. at 1. On July 11, 2019,
Defendant Meyer removed the case to this Court, arguing that the Court has federal
question jurisdiction under 28 U.S.C. § 1331. Notice of Removal (Dkt. 1) at 5–9.

       On July 18, 2019, Defendants Monaghan and AHM filed a Motion to Dismiss
Case (“MTD”) (Dkt. 18), as well as a Motion to Strike Portions of Plaintiff’s Complaint
(“MTS”) (Dkt. 19).

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
pertinent part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed … to the district court of the
United States for the district and division embracing the place where such action is
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1357-DOC (JDEx)                                           Date: July 24, 2019
                                                                                          Page 4

pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       In order for a federal court to exercise federal question jurisdiction, the federal
question must appear on the face of the complaint. This is known as the well-pleaded
complaint rule. Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Trust for
S. California, 463 U.S. 1, 9 (1983). Under this rule, neither plaintiff nor defendant can
invoke federal jurisdiction based on federal defenses or federal counterclaims. See Rivet
v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998) (citing Louisville & Nashville R.
Co. v. Mottley, 211 U.S. 149, 152 (1908)). A plaintiff is the “master of the claim” and
“may avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar Inc. v.
Williams, 482 U.S. 386, 392 (1987).

III.   Discussion

       Defendant Meyer argues that this Court has jurisdiction over the case because it
presents a federal question. See Notice of Removal, 5–9. In the Notice of Removal,
Meyer notes that Plaintiffs’ claims implicate provisions of the Internal Revenue Code,
including 26 U.S.C. § 501(c)(3), as well as U.S. Treasury regulations governing tangible
property. Id. at 5. For example, Meyer points to several allegations that Defendant’s tax
scheme violated the Internal Revenue Code. Id. at 6–9. Additionally, Meter argues that a
federal question is presented by the Complaint’s incorporation of a federal complaint
against Meyer, in which the federal government alleged that Defendant Meyer violated
federal law. Id. at 7–8.

        In general, a claim arises under federal law “when federal law creates the cause of
action asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013) (citing American Well Works
Co. v. Layne & Bowler Co., 241 U.S. 257, 260 (1916)). Accordingly, there is normally no
federal question jurisdiction when a plaintiff pleads only state-law claims unless the
“right to relief under state law requires resolution of a substantial question of federal
law.” Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 164 (quoting Franchise Tax Bd.
of State of Cal., 463 U.S. at 13). State-law claims involve a substantial federal question
only in a “special and small category” of cases. Empire HealthChoice Assur., Inc. v.
McVeigh, 547 U.S. 677, 699 (2006). Accordingly, a state-law claim will only give rise to
a federal question if the federal issue is “(1) necessarily raised, (2) actually disputed, (3)
substantial, and (4) capable of resolution in federal court without disrupting the federal-
state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).

      Here, turning to the first requirement that a federal issue be necessarily raised,
most provisions of federal law mentioned in the Notice of Removal are only tangentially
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1357-DOC (JDEx)                                           Date: July 24, 2019
                                                                                          Page 5

relevant to Plaintiff’s causes of action. For example, Defendant alleges that “questions
are raised” regarding 26 U.S.C. § 831(b), “Subchapter S corporations under 26 U.S.C. §
1361,” and various treasury regulations. Notice of Removal at 7. However, Defendant
never explains what these “questions” are, or how they comprise an element of Plaintiff’s
state law claims. See id. Although the Complaint mentions provisions of federal law, a
mere “glancing reference to federal law is insufficient to confer federal jurisdiction over.
. . state law claims.” Nevada v. Bank of Am. Corp., 672 F.3d 661, 675 (9th Cir. 2012).

       At most, Meyer may have met the requirement that questions of interpretation
regarding 26 U.S.C. § 501(c)(3) are “necessarily raised,” see Gunn, 568 U.S. at 258, as
Plaintiffs base several claims on the allegation that Meyer’s Tax Plan violated the
Internal Revenue Code. See, e.g., Compl. ¶¶ 34, 39, 44, 80. Still, a federal issue is not
“actually dispute, see Gunn, 568 U.S. at 258, because even if the resolution of Plaintiffs’
claims requires an interpretation of § 501(c)(3), this interpretative question does not
appear to be in dispute. Defendant Meyer does not contend that the Tax Plan, as
described in the Complaint, was compatible with federal law. See Notice of Removal at
7–9. Nor do Defendants Monaghan and AHM seek to dismiss on the basis that the Tax
Plan was consistent with federal law, instead attacking Plaintiffs’ allegations as
insufficient to show that they suffered harm in reliance on the moving Defendants’
representations. MTD at 17–26. The relevant questions of federal law are therefore
undisputed. By contrast, the Supreme Court has generally only found federal jurisdiction
arising from state law causes of action when the federal question was the “central point of
dispute” between the parties. Gunn, 568 U.S. at 259.

        Additionally, the relevant federal questions are not “substantial.” Gunn, 568 U.S.
at 258. The substantiality of a federal question is not judged relative to Plaintiffs’ claims.
Id. at 260. Instead, the relevant inquiry is “the importance of the issue to the federal
system as a whole.” Id. The Supreme Court has found federal issues to be substantial
when, for instance, a state law claim depended on the unconstitutionality of a federal law.
See Smith v. Kansas City Title & Trust Co., 255 U.S. 180 (1921) (finding federal
jurisdiction where plaintiff’s state law claim requested that the court find the Farm Loan
Acts unconstitutional). The Supreme Court has also found a substantial federal question
when a state law quiet title action was resolved entirely on the interpretation of federal
tax law. See Grable & Sons Metal Prods v. Darue Eng’g & Mfg., 545 U.S. 308 (2005).
By contrast, state law tort claims, in which a defendant’s violation of federal law is
alleged to have caused the tort, do not generally give rise to a federal question. See id. at
318–19; Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804 (1986) (finding no federal
question when the plaintiff’s negligence claim was based on the defendant’s violation of
the FDCA).
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

    Case No. SA CV 19-1357-DOC (JDEx)                                                          Date: July 24, 2019
                                                                                                            Page 6

       Here, Plaintiffs claims are not important “to the federal system as a whole.” Gunn,
568 U.S. at 260. Instead, the only relevant question is whether Defendant Meyer’s
particular tax scheme—the Tax Plan referenced herein—violated federal law. There is
therefore no reason to believe the resolution of the present case would result in an
interpretation of tax law that “would be controlling in numerous other cases.” Empire
HealthChoice Assur., Inc., 547 U.S. at 700. And to the extent that the federal questions
raised by Meyer’s tax plan have any broader importance, the government will have the
opportunity to litigate those questions in federal court in its own suit against Defendant
Meyer. See First Amended Complaint in United States v. Meyer, No. CV 18-60704 (Dkt.
1-9); Gunn, 568 U.S. at 261–62 (explaining that later opportunities to litigate a federal
question in federal court reduces the substantiality of that question).

       In sum, Plaintiffs’ Complaint pleads only state law causes of action, and the
federal questions implicated by the Complaint are neither substantial nor in dispute. The
Court therefore lacks federal question jurisdiction over the case.1 Accordingly, the Court
REMANDS the action back to state court.

IV.       Disposition

      For the reasons stated above, the Court DENIES AS MOOT the Motion to
Dismiss, DENIES AS MOOT the Motion to Strike, and REMANDS the action to the
Superior Court of the State of California for the County of Orange.

          The Clerk shall serve this minute order on the parties.
    MINUTES FORM 11
    CIVIL-GEN                                                                          Initials of Deputy Clerk: djl




1
 Additionally, because the Complaint names both a California Plaintiff and a California Defendant, the parties do
not have the complete diversity necessary to confer diversity jurisdiction under 28 U.S.C. § 1332. Exxon Mobil
Corp. v. Allapattah Servs., 545 U.S. 546, 553 (2005) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806)).
